DETAILED ACTION
Applicant’s filing amendment dated Mar. 22, 2021.
Claims 1, 3, 8, 12, 17, and 18 have been amended.
Claims 1-20 are pending in this application.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Claim limitation 18 uses a generic placeholder “the ingress controller”, “one or more first signals”, “one or more second signals” and “application delivery controller” configured to, and configured to couple with functional language “receive an indication”, “receive configuration data”, “cause, initiate the canary deployment of the updated version”, “cause, the application delivery controller to change” and “receive one or more first signals that are cause the application delivery controller to configure itself for canary deployment” without reciting sufficient structure to achieve the function.
Claims 19-20 depended upon claim 18 do not recite sufficient structure to perform the function and therefore claims 19-20 are also being interpreted under 35 U.S.C. 112(f).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 


Allowable Subject Matter
Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: The searched prior arts taken alone or in combination fail to suggest “configuration data for canary deployment of the updated version over a plurality of stages, wherein the configuration data includes first data that indicates a time period for performing the plurality of stages and second data that indicates an amount, of diverted or forwarded traffic, to increase based on the plurality of stages; determining, by the one or more computing devices and based on the time period for the plurality of stages, that a first stage of the plurality of stages has expired; and based on the first stage having expired: determining, based on the one or more metrics, a status for the canary deployment and causing, based on the status for the canary deployment, the application delivery controller to increase, based on the second data that indicates the amount to increase, traffic being diverted or forwarded to the one or more first application resources” as recited in independent claims 1 and 18. Claims 2-11 and 19-20 are considered allowable by virtue of their dependence on allowable independent claims 1 and 18 respectively.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNCHUN WU whose telephone number is (571)270-1250.  The examiner can normally be reached on Monday - Friday 9:00 - 17:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUNCHUN WU/Examiner, Art Unit 2191                                                                                                                                                                                                        
/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191